Citation Nr: 0125198	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for scars, residual from 
previous surgeries for kidney stones, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from military service in November 1988, 
after serving more than 20 years.   

This appeal arises from a July 2000 rating decision, which 
granted service connection for scars from previous surgeries 
for kidney stones, and assigned a non-compensable disability 
evaluation, effective from June 2000.  In August 2000, the 
veteran disagreed with the evaluation he had been assigned, 
and he perfected an appeal in this regard in September 2000.  
A hearing at which the veteran testified was conducted at the 
RO in November 2000, and in a December 2000 rating action, 
the disability evaluation for the veteran's scars was 
increased to 10 percent, effective from May 2000.  The case 
was subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC, where it was received in September 
2001.  


FINDINGS OF FACT

1.  While in service in 1980, the veteran underwent right 
kidney surgery.  

2.  While in service in 1988, the veteran underwent left 
kidney surgery.  

3.  Each scar resulting from the veteran's kidney surgeries 
has been shown to be tender and painful on objective 
demonstration.  


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for 
a right kidney area scar and a separate 10 percent disability 
rating for a left kidney area scar are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 
Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Before addressing the veteran's claim concerning the 
evaluation of his surgery scars, the Board notes that during 
the pendency of this appeal, the Veterans' Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not be prejudiced by 
its consideration of the claim for an increased rating under 
these rules insofar as VA has already met all notice and duty 
to assist obligations to the veteran that they set forth.  In 
essence, the veteran in this case has been notified through 
the statement of the case of the criteria by which the 
disability at issue has been evaluated.  In addition, through 
this document, together with the supplemental statements of 
the case issued in January and April 2001, the veteran has 
been advised of the evidence which would substantiate his 
claim and that which has been considered in connection with 
his appeal.  Moreover, it appears that the RO has obtained 
those records that appear to be relevant to the veteran's 
claim, and he was examined for VA purposes in connection with 
this matter.  Under these circumstances, it may be concluded 
that VA's obligation to obtain any other records or undertake 
additional development has been satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Turning to the merits of this case, the relevant facts may be 
briefly stated.  The veteran's service medical records 
reflect that in 1980, he underwent surgery on his right 
kidney for treatment of a renal stone that included a partial 
resection of the kidney.  In 1988, the veteran underwent 
surgery for the treatment of a left kidney stone.  In a May 
1989 rating action, the veteran was awarded service 
connection for residuals of a right kidney wedge resection 
and removal of renal stones, and assigned a 10 percent 
disability evaluation.  In a July 2000 rating action, the 
veteran was awarded service connected for "scars, residual 
from previous surgeries for kidney stones" and assigned a 
non-compensable disability evaluation.  It is from this 
rating action that the veteran's appeal currently arises, 
although he was subsequently awarded a 10 percent disability 
evaluation for these surgical scars in a December 2000 rating 
action, effective from the date of his claim in this regard, 
May 2000.  

In connection with the veteran's current appeal, he was 
examined for VA purposes in June 2000.  In pertinent part, 
the report of this examination shows that the veteran was 
employed and denied any interference of his occupation or 
daily activities related to his past renal problems.  Well 
healed surgical scars were observed "in both the lumbar areas 
(renal areas)" and it was noted that that there was no 
tenderness over the scars.  There also was no indication in 
this report that these scars interfered in any way with any 
underlying part of the veteran's anatomy.  

In November 2000, the RO received a copy of a statement from 
one of the veteran's private treating physicians on which it 
was indicated that the veteran had "pain and paresthesia at 
his surgical incision sites from his previous kidney 
operations."  In a March 2001 statement from another 
physician, it was noted that the veteran's surgical scars, 
which were described as on both sides of his abdomen 
extending around to the flank and back, were in an 
"unfortunate" location, and that they frequently become 
irritated and inflamed from clothing rubbing against them.  
Treatment evidently consisted of a topical cream.  

At the hearing conducted at the RO in November 2000, the 
veteran reiterated the information contained in his 
physicians statements, indicating that he had to be careful 
how he wore his clothes, since his scars become red and 
inflamed if they are rubbed by his clothing or belt. 

Under applicable criteria, non-burn scars and those not 
present on the head face or neck may be evaluated under the 
provisions of 38 C.F.R. Diagnostic Codes 7803, 7804, and 
7805.  Diagnostic Codes 7803 and 7804 each provide for a 
maximum 10 percent evaluation, with the former applicable to 
superficial scars, poorly nourished with repeated ulceration, 
and the latter contemplating superficial scars, that are 
tender and painful on objective demonstration.  Under 
Diagnostic Code 7805, the rating is based on limitation of 
function of the part affected.  

It has neither been contested or shown that the scars at 
issue are in any way limiting a function of the body area on 
which they are located.  As such, an evaluation under 
Diagnostic Code 7805 is not warranted.  Similarly, the record 
does not suggest that the veteran's surgical scars are poorly 
nourished or repeatedly ulcerate.  Therefore, an evaluation 
of them under the provisions of Diagnostic Code 7805 is not 
appropriate.  The veteran's scars have been described by him, 
as well as by two of his treating physicians, as becoming 
inflamed, irritated and the source of pain.  One of the 
veteran's physicians also apparently provided him with some 
type of medication to alleviate these symptoms.  As such, it 
may be concluded, as the RO has, that there has been an 
objective demonstration these scars are productive of pain 
and tenderness, and that the criteria for a 10 percent rating 
for scars under this code have been met.  

In this regard, however, it is observed that the RO assigned 
a single 10 percent disability evaluation for the veteran's 
scars, where the evidence clearly reflects the presence of 
two separate and distinct scars, both of which have been 
shown to be tender and painful.  In considering this action, 
the Board notes that except as provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately.  See 
Esteban v. Brown, 6 Vet.App. 259 (1994).  One such exception 
is the anti-pyramiding provision of 38 C.F.R. § 4.14, which 
cautions that the evaluation of the same disability under 
various diagnoses is to be avoided.  Here, however, the 
evidence clearly shows two distinct disabilities (scar 
tissue) that arose from separate surgeries, on separate parts 
of the veteran's anatomy, each of which are tender and 
painful on objective demonstration.  Given the distinct 
character of these scars, and since each individually 
satisfies the criteria for a compensable rating under 
Diagnostic Code 7304, it is the Board's conclusion that 
assigning a separate 10 percent rating for each left and 
right kidney area surgical scar would not violate the 
provisions of § 4.14.  Accordingly, the veteran should be 
assigned a 10 percent disability rating for the scar 
resulting from his right kidney surgery, and a 10 percent 
disability rating assigned for the scar resulting from his 
left kidney surgery.  To this extent the appeal is granted.  

In considering this case, the Board must also give 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1), which provides for extra-schedular evaluations 
for exceptional cases.  Here, however, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards, so as to require this type of evaluation.  
See 38 C.F.R. § 3.321.  The current evidence of record does 
not demonstrate, nor has it been contended, that the 
veteran's kidney scars have resulted in frequent periods of 
hospitalization, and it was specifically noted in the June 
2000 VA examination report that the veteran's renal problems 
did not interfere with his occupation or daily activities.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an extra-
schedular evaluation, is not warranted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent disability rating is granted 
for a right kidney area scar, and a separate 10 percent 
disability rating is granted for the left kidney area scar. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

